Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The amendments filed on 2/18/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5, 7-10, 12, 21-26, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Schellhammer (Chem. Mater. 2017, 29, 5525−5536) and Weiss (US Pub No. 2016/0141497)
Regarding Claim 1, Pena et al. teaches a visibly transparent photovoltaic device [Fig. 1, 0011] comprising: a visibly transparent substrate [1, Fig. 1, 0020];
a first visibly transparent electrode [2, Fig. 1, 0021] coupled to the visibly transparent substrate [1, Fig. 1, 0020]; 
a second visibly transparent electrode [6, Fig. 1, 0025] above the first visibly transparent electrode [2, Fig. 1, 0021]; 
a first visibly transparent photoactive layer [layer 4, Fig. 1, 0022-0024, para. 23 teaches organic active material can be a two stacked blends; therefore, layer closer to layer 5 are the first visibly transparent photoactive layer] between the first visibly transparent electrode [2, Fig. 1, 0021] and the second visibly transparent electrode [6, Fig. 1, 0025], 
a second visibly transparent photoactive layer [layer 4, Fig. 1, 0022-0024, para. 23 teaches organic active material can be a two stacked blends; therefore, layer closer to layer 3 is the second visibly transparent photoactive layer] between the first visibly transparent electrode [2, Fig. 1, 0021]  and the second visibly transparent electrode [6, Fig. 1, 0025] in direct contact with the first visibly transparent photoactive layer [see rejection above], wherein the second visibly transparent photoactive layer comprises a second photoactive compound [0022-0024]
Pena et al. is silent on wherein the first visibly transparent photoactive layer comprises a the formula of claim 1, wherein the first visibly transparent photoactive layer compound is a photoactive compound that exhibits a first maximum near-infrared absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared absorption strength is greater than the first maximum visible absorption strength; and

Schellhammer et al. teaches aza-BODIPY dyes for solar cells which make an ideal material class for tailor-made absorber materials that can cover a broad range of absorption, charge transport, and energetic regimes for organic solar cell applications [Abstract]. The compounds can extend absorption to the near-infrared regime and improve their performance [Abstract] (i.e. compound 1 in page 5527, top right of page and 11a in page 5528].
Since Pena et al. is concerned about providing increase the efficiency, increase the lifetime, and change the color hue appearance of the cell while guaranteeing a minimum change to the light absorption capacity [0009] and is open to a variety of organic material for the active layer 4, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the boron-dipyrromethene of Schellhammer et al. in the first visibly transparent photoactive layer of Pena et al in order to provide a photoactive layer with improved performance [Abstract].
In addition, the combination would have been merely the selection known photoactive active layer materials known in the art and one of ordinary would have been reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Pena et al. teaches all the structural limitation for the first visibly transparent photoactive layer; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the boron-
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In addition, modified Pena et al. teaches a compound of claim 1.
Weiss et al. teaches a solar cell [0035] comprising a boron-dipyrromethene [0015] used to provide improved thermal stability [0011-0013].
Since Pena et al. is concerned about providing increase the efficiency, increase the lifetime, and change the color hue appearance of the cell while guaranteeing a minimum change to the light absorption capacity [0009] and is open to a variety of organic material for the active layer 4, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the boron-dipyrromethene dye of Weiss et al. with the second visibly transparent photoactive layer of modified Pena et al. in order to provide a photoactive layer with improved thermal stability [0011-0013].

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Pena et al. teaches all the structural limitation for the second visibly transparent photoactive layer; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al.  meeting the limitation of “The second visibly transport photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength is greater than the second maximum visible absorption strength.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In addition, modified Pena et al. teaches the compound of claim 2.
Regarding Claim 2, within the combination above, modified Pena et al. teaches wherein the second visibly transparent photoactive layer comprises a second boron-dipyrromethene-based compound [See rejection above]
Regarding Claim 4, within the combination above, modified Pena et al. teaches layer 4 can be a stacked layer of an electron donor and acceptor [0023] and modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al., meeting the limitation of “wherein the first photoactive compound functions as an electron acceptor material” and ”wherein the second visibly transparent photoactive layer includes an electron donor material” 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 5, within the combination above, modified Pena et al teaches layer 4 can be a stacked layer of an electron donor and acceptor [0023] and teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 6, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer have a thickness of 40 nm to 500 nm [0023] overlapping the claimed thickness of 1 nm to 300 nm 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 7, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer correspond to separate, mixed, or partially mixed layers [0023].
Regarding Claim 8, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first photoactive 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 9, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer is coupled to the first visibly transparent electrode or wherein the first visibly transparent photoactive layer is coupled to the second visibly transparent electrode [Fig. 1, 0021-0025].
Regarding Claim 21, within the combination above, modified Pena et al teaches wherein A is a aromatic group [page 5529, compound 2a].
Regarding Claim 21, within the combination above, modified Pena et al teaches wherein A is a phenyl group [page 5529, compound 2a].
Regarding Claim 23, within the combination above, modified Pena et al. teaches wherein A is a heteroaromatic group [page 5529, compound 2c].
Regarding Claim 24, within the combination above, modified Pena et al. teaches wherein A is a thienyl group [page 5529, compound 2c].
Regarding Claim 25, within the combination above, modified Pena et al. teaches wherein R^A is a fluorinated alkyl group [page 5529, compound 2f].
Regarding Claim 26, within the combination above, modified Pena et al. teaches wherein R^A is CF3 [page 5529, compound 2f].
Regarding Claim 32, within the combination above, modified Pena et al. teaches compound 2c [page 5529, compound 2c].
Claims 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Schellhammer (Chem. Mater. 2017, 29, 5525−5536) and Weiss (US Pub No. 2016/0141497) as applied above in addressing claim 1, in further view of Lu (Chem. Asian J. 2011, 6, 1026 – 1037)
Regarding Claim 27-31, within the combination above, modified Pena et al. is silent on the compound of claim 27-31.
Lu et al. teaches a fused aza BODIPY dyes which provide strong absorption and fluorescence bands in the near-IR (NIR) region [page 1027, top of page], and the aza-BODIPY compound comprises compound 2 or compound 5a [page 1032], compound 5c [page 1028], and compound BF2-6 [page 1033].
Since modified Pena et al. also teaches the use of aza-BODIPY dyes, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilized compound 5a, 5c, or BF2-6 of Lu et al. as it merely the selection of conventional BODIPY dyes in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726